DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .’

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 23 December 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mosayyebi ("Microfluidic system for chemiluminescence characterisation," May 2013), in view of Kapur et al. (US 2016/0123858), hereinafter Kapur.
In regards to claim 1, Mosayyebi discloses a method for detecting an analyte reactive towards luminol (dominant chemical) (abstract; p. 2, paragraph 4), comprising feeding into a reaction chamber an alkaline solution of luminol (NaOH (4.0g) + luminol (0.4g)) (p. 24, paragraph 5), noble metal nanoparticles (silver and gold nanoparticles mixed separately in the luminol solution) (p. 43, paragraph 1; p. 48, paragraph 3) and at 

    PNG
    media_image1.png
    443
    851
    media_image1.png
    Greyscale

Figure 6: Mosayyebi, p. 10

Kapur discloses the analogous art of a microfluidic device featuring microfluidic channels (abstract). Kapur teaches that the radius of a curve of a microchannel is a variable that may be optimized to create higher fluid speeds through the channels (paragraph [0105]). Kapur further teaches that the microchannel length in combination with the width of the channel is a variable that affects fluidic resistance (paragraph [0106]). 
	MPEP §2144.05, Part II, Subpart B asserts that a particular parameter that is recognized as a result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment in order to optimize that result-effective variable to reach another workable product or process. The radius of a microchannel curve is a result-effective variable.
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, to optimize the result-effective variable of radius R of Mosayyebi to be from 50 µm to 200 µm because Kapur teaches that the radius of a curve of a microchannel may be optimized to create higher fluid speeds through the channels (Kapur: paragraph [0105]) and optimize the length of the microchannel of Mosayyebi to be from 400 µm to 1000 µm because Kapur teaches the microchannel length in combination with the width of the channel is a variable that affects fluidic resistance (Kapur: paragraph [0106]).

In regards to claim 3, Modified Mosayyebi-Kapur discloses a method wherein the noble metal nanoparticles are silver (Mosayyebi: see tables 4-5, starting on p. 40).
In regards to claim 4, Modified Mosayyebi-Kapur discloses a method wherein the curved channel has cross-sectional dimension in the range from 0.1 mm to 0.2 mm (100 µm to 200 µm) (Mosayyebi: p. 11, paragraph 2) .
In regards to claim 7, Modified Mosayyebi-Kapur discloses a method wherein reagents and reactants are fed into the reaction chamber at flow rates from 0.1 µL/sec to 4 µL/sec (Mosayyebi: p. 25, paragraph 1; see figure 31, p. 30; see table 7 on p. 44).
In regards to claim 8, Modified Mosayyebi-Kapur discloses a method wherein the flow rate is from 0.1 µL/sec to 4 µL/sec (Mosayyebi: p. 25, paragraph 1; see figure 31, p. 30; see table 7 on p. 44).
In regards to claim 9, Mosayyebi discloses a method for detecting an analyte reactive towards luminol (dominant chemical) (abstract; p. 2, paragraph 4), comprising feeding into a reaction chamber an alkaline solution of luminol (NaOH (4.0g) + luminol (0.4g)) (p. 24, paragraph 5), noble metal nanoparticles (silver and gold nanoparticles mixed separately in the luminol solution) (p. 43, paragraph 1; p. 48, paragraph 3) and at least one analyte (aequorin and calcium ions) (p. 2, paragraph 4) reactive towards luminol, wherein the reaction chamber is in the form of a curved channel having serpentine-like shape (see figures 6-8, 15-17, 28, and 32-33); detecting a light emitted due to a chemiluminescence reaction taking place in said curved channel 

    PNG
    media_image1.png
    443
    851
    media_image1.png
    Greyscale

Figure 6: Mosayyebi, p. 10

However, Mosayyebi is silent on a method wherein a length L of each of the straight sections is 400 µm to 1000 µm and a radius R of the curved section is from 50 µm to 200 µm.

	MPEP §2144.05, Part II, Subpart B asserts that a particular parameter that is recognized as a result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment in order to optimize that result-effective variable to reach another workable product or process. The radius of a microchannel curve is a result-effective variable.
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, to optimize the result-effective variable of radius R of Mosayyebi to be from 50 µm to 200 µm because Kapur teaches that the radius of a curve of a microchannel may be optimized to create higher fluid speeds through the channels (Kapur: paragraph [0105]) and optimize the length of the microchannel of Mosayyebi to be from 400 µm to 1000 µm because Kapur teaches the microchannel length in combination with the width of the channel is a variable that affects fluidic resistance (Kapur: paragraph [0106]).
In regards to claim 13, Mosayyebi discloses a microfluidic device adapted for luminescence-based detection, comprising A) a curved channel which has a serpentine-like shape, having cross-sectional dimension in the range from 0.1 mm to 0.2 mm (100 µm to 200 µm) (p. 11, paragraph 2); wherein the flow channel consists of a pair of 
However, Mosayyebi is silent on a microfluidic device wherein a length L of each of the straight sections is 400 µm to 1000 µm and a radius R of the curved section is from 50 µm to 200 µm. 
Kapur discloses the analogous art of a microfluidic device featuring microfluidic channels (abstract). Kapur teaches that the radius of a curve of a microchannel is a variable that may be optimized to create higher fluid speeds through the channels 
	MPEP §2144.05, Part II, Subpart B asserts that a particular parameter that is recognized as a result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment in order to optimize that result-effective variable to reach another workable product or process. The radius of a microchannel curve is a result-effective variable.
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, to optimize the result-effective variable of radius R of Mosayyebi to be from 50 µm to 200 µm because Kapur teaches that the radius of a curve of a microchannel may be optimized to create higher fluid speeds through the channels (Kapur: paragraph [0105]) and optimize the length of the microchannel of Mosayyebi to be from 400 µm to 1000 µm because Kapur teaches the microchannel length in combination with the width of the channel is a variable that affects fluidic resistance (paragraph [0106]).
In regards to claim 14, Modified Mosayyebi-Kapur discloses a microfluidic device wherein the curved channel is fabricated in poly(dimethylsiloxane) (PDMS) (Mosayyebi: abstract; p. 10, paragraph 1).

Claims 1-4, 6-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kamruzzaman (“Chemiluminescence microfluidic system of gold nanoparticles enhanced luminol-silver nitrate for the determination of vitamin B12,” 02 .
In regards to claim 1, Kamruzzaman discloses a method for detecting an analyte reactive towards luminol, comprising the steps of feeding into a reaction chamber (a microchannel via four inlets) (p. 198, column 1, section 2.6, paragraph 1) an alkaline solution of luminol (see p. 196, column 2, section 2.1; p. 198, column 1, section 3.2, paragraph 1, line 1) noble metal nanoparticles (gold nanoparticles or AuNPs) (p. 198, column 1, section 2.6, paragraph 1; see also p. 196, column 1, paragraph 1 and sections 2.3 and 2.4) and at least one analyte reactive towards luminol (vitamin B12) (p. 198, column 1, section 3.1, paragraph 1; see also sections 2.1 and abstract), wherein the reaction chamber is in the form of a curved channel having serpentine-like shape (see figure 1); detecting the light emitted due to a chemiluminescence reaction taking place in said channel (chemiluminescent or CL signal) (p. 198, column 1, section 2.6, paragraph 1; see also figure 3); and discharging a reaction mass from said channel (outlet) (p. 198, column 1, section 2.6, paragraph 1), wherein the average diameter of the metal nanoparticles is greater than 25nm (25 or 38 nm) (p. 198, column 1, section 3.1, paragraph 1), wherein the curved channel comprises a plurality of straight sections, which are parallel with each other, and wherein the straight sections are connected by a curved section, which joins the straight sections smoothly (see annotated figure below).
The term, “smoothly,” has not been defined by Applicant’s disclosure and therefore the common understanding of, “smoothly,” is applied meaning, “free from difficulties or impediments,” or, “even and uninterrupted in flow or flight” (Merriam-Webster Dictionary). Figure 1 of Kamruzzaman illustrates a spiral geometry microfluidic at least one curve that joins the straight sections smoothly (see annotated figure below).


    PNG
    media_image2.png
    457
    747
    media_image2.png
    Greyscale

Figure 1: Kamruzzaman, p. 197

However, Kamruzzaman is silent on a method wherein the curved channel consists of two straight sections wherein a length L of each of the straight sections is from 400 µm to 1000 µm and a radius R of the curved section is from 50 µm to 200 µm.
Kapur discloses the analogous art of a microfluidic device featuring microfluidic channels (abstract). Kapur teaches that the radius of a curve of a microchannel is a variable that may be optimized to create higher fluid speeds through the channels (paragraph [0105]). Kapur further teaches that the microchannel length in combination with the width of the channel is a variable that affects fluidic resistance (paragraph [0106]).
	MPEP §2144.05, Part II, Subpart B asserts that a particular parameter that is recognized as a result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment in order to optimize that result-effective 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the result-effective variable of radius R of Kamruzzaman to be from 50 µm to 200 µm because Kapur teaches that the radius of a curve of a microchannel may be optimized to create higher fluid speeds through the channels (Kapur: paragraph [0105]) and optimize the length of the microchannel of Kamruzzaman to be from 400 µm to 1000 µm because Kapur teaches the microchannel length in combination with the width of the channel is a variable that affects fluidic resistance (Kapur: paragraph [0106]).
In regards to claim 2, Modified Kamruzzaman-Kapur discloses a method wherein the noble metal nanoparticles are selected from the group consisting of gold and silver (silver or gold nanoparticles) (Kamruzzaman: p. 196, column 2, paragraph 1).
In regards to claim 3, Modified Kamruzzaman-Kapur discloses a method wherein the noble metal nanoparticles are silver (Kamruzzaman recognizes silver noble metal nanoparticles are known in the art) (Kamruzzaman: p. 196, column 2, paragraph 1).
In regards to claim 4, Modified Kamruzzaman-Kapur discloses a method wherein the curved channel has cross-sectional dimension of 0.2 mm (200 µm wide) wide and 0.25 mm (250 µm) deep (Kamruzzaman: abstract).
	In regards to claim 7, Modified Kamruzzaman-Kapur discloses a method wherein reagents and reactants are fed into the reaction chamber at flow rates from 0.17 µL/sec 
	In regards to claim 8, Modified Kamruzzaman-Kapur discloses a method wherein the flow rate is from 0.17 µL/sec to 0.83 µL sec (10 to 50 µL/min) (Kamruzzaman: p. 198, column 2, paragraph 3, last line of page).
In regards to claim 9, Kamruzzaman discloses a method for detecting an analyte reactive towards luminol, comprising feeding into a reaction chamber (a microchannel via four inlets) (p. 198, column 1, section 2.6, paragraph 1) an alkaline solution of luminol (see p. 196, column 2, section 2.1; p. 198, column 1, section 3.2, paragraph 1, line 1), noble metal nanoparticles (gold nanoparticles or AuNPs) (p. 198, column 1, section 2.6, paragraph 1; see also p. 196, column 1, paragraph 1 and sections 2.3 and 2.4) and at least one analyte reactive towards luminol (vitamin B12) (p. 198, column 1, section 3.1, paragraph 1; see also sections 2.1 and abstract), wherein the reaction chamber is in the form of a curved channel having serpentine-like shape (see figure 1 above); detecting a light emitted due to a chemiluminescence reaction taking place in said curved channel (chemiluminescent or CL signal) (p. 198, column 1, section 2.6, paragraph 1; see also figure 3); and discharging a reaction mass from said curved channel (outlet) (p. 198, column 1, section 2.6, paragraph 1), wherein the curved channel consists of two straight sections, which are parallel with each other, connected by a curved section, which joins the straight sections smoothly (see annotated figure below), creating the serpentine-like shape.
The term, “smoothly,” has not been defined by Applicant’s disclosure and therefore the common understanding of, “smoothly,” is applied meaning, “free from at least one curve that joins the straight sections smoothly (see annotated figure below).


    PNG
    media_image2.png
    457
    747
    media_image2.png
    Greyscale

Figure 1: Kamruzzaman, p. 197

 However, Kamruzzaman is silent on a method wherein the curved channel consists of two straight sections wherein a length L of each of the straight sections is from 400 µm to 1000 µm and a radius R of the curved section is from 50 µm to 200 µm.
Kapur discloses the analogous art of a microfluidic device featuring microfluidic channels (abstract). Kapur teaches that the radius of a curve of a microchannel is a variable that may be optimized to create higher fluid speeds through the channels (paragraph [0105]). Kapur further teaches that the microchannel length in combination with the width of the channel is a variable that affects fluidic resistance (paragraph [0106]).

	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, to optimize the result-effective variable of radius R of Kamruzzaman to be from 50 µm to 200 µm because Kapur teaches that the radius of a curve of a microchannel may be optimized to create higher fluid speeds through the channels (Kapur: paragraph [0105]) and optimize the length of the microchannel of Kamruzzaman to be from 400 µm to 1000 µm because Kapur teaches the microchannel length in combination with the width of the channel is a variable that affects fluidic resistance (paragraph [0106]).
In regards to claim 13, Kamruzzaman discloses a microfluidic device adapted for luminescence-based detection, comprising A) a curved channel which has serpentine-like shape, having cross-sectional dimension of 0.2 mm (200 µm wide) wide and 0.25 mm (250 µm) deep (abstract); wherein the flow channel consists of a pair of straight, essentially parallel sections connected by a curved section joining the straight sections smoothly (see figure 1 above), creating the serpentine-like shape, and wherein the length of the microchannel is 100 mm (abstract); B) a plurality of reservoirs (syringes) and pumps (syringe pumps) (p. 198, column 1, section 2.6, paragraph 1) for holding and delivering into said flow channel (see figure 1 above): a solution of a luminescence reagent (luminol) (p. 198, column 1, section 2.6, paragraph 1), a luminescence 
	However, Kamruzzaman is silent on a microfluidic device wherein the length L of each of the individual straight sections is from 400 µm to 1000 µm and the radius R of the curved section is from 50 µm to 200 µm.
Kapur discloses the analogous art of a microfluidic device featuring microfluidic channels (abstract
	MPEP §2144.05, Part II, Subpart B asserts that a particular parameter that is recognized as a result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment in order to optimize that result-effective variable to reach another workable product or process. The radius of a microchannel curve is a result-effective variable.
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, to optimize the result-effective variable of radius R of Kamruzzaman to be from 50 µm to 200 µm because Kapur teaches that the radius of a curve of a microchannel may be optimized to create higher fluid speeds through the channels (Kapur: paragraph [0105]) 
	In regards to claim 14, modified Kamruzzaman-Kapur discloses a microfluidic device wherein the curved channel is fabricated in poly(dimethylsiloxane) (polydimethyl siloxane) (Kamruzzaman: abstract; also see p. 196, column 2, section 2.2, paragraph 1) .

Response to Arguments
Applicant’s arguments, see remarks p. 5, filed 23 December 2021, with respect to the rejections of claims 1-4, 7-8, and 15 (canceled) under 35 USC 102(a)(1) over Mosayyebi and Kamruzzaman (separately applied) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Kapur (see 35 USC 103 rejections above).
Applicant's arguments, see remarks p. 6-10, filed 23 December 2021, with respect to the rejections of claims 6 (canceled), 9, and 13-14 over Mosayyebi in view of Kapur and Kamruzzaman in view of Kapur have been fully considered but they are not persuasive.

Mosayyebi in view of Kapur:

There is no showing that there is a limit to which the optimization of the dimensions L and R disclosed by Mosayyebi in view of Kapur. The extent of optimization is at the discretion of one skilled in the art at the time of the invention as shown by the prior art disclosed by Kapur which teaches that the radius of a curve of a microchannel is a variable that may be optimized to create higher fluid speeds through the channels (paragraph [0105]) and that the microchannel length in combination with the width of the channel is a variable that affects fluidic resistance (paragraph [0106]). Kapur is silent on a limit to which one skilled in the art would be motivated to optimize said dimensions.
	Applicant further argues that “plasmonic amplification” is an effect which takes place only when the dimensions of the system allows the specific distance between the emitter (luminol) and the “nanoantenas” (the spherical nanoparticles) and therefore should be considered unexpected results which could not have been predicted by those having ordinary skill in the art.
	Applicant’s arguments are moot because the terms “emitter” and “nanoantenas” and the “specific distance” (a specific dimension) between the emitter and nanoantenas are not claimed; according to claims 1, 9 and 13, the luminol and nanoparticles are 
Applicant continues to argue that disclosure of Kapur is unrelated to the design of the claimed invention and that the teachings of Kapur would lead one of skill in the art to adopt variable radii throughout the serpentine geometry. Applicant also argues that one of ordinary skill in the art would not make the change with a reasonable expectation of success to achieve desired signal enhancement (remarks, p. 7). 
MPEP §2141.01(a), Subsection I states in order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
Kapur discloses a reasonably pertinent method/apparatus concerning the analogous art of a microfluidic device featuring microfluidic channels (Kapur: abstract). Therefore, because the Kapur reference addresses microfluidic channels, Kapur’s disclosure qualifies as analogous art and would have been available to one of ordinary skill in the art.
While Kapur may teach in paragraph [0105] varying larger and smaller radii, this is but one embodiment disclosed by Kapur. For example, Kapur’s figure 5 depicts another embodiment comprising consistent radii. Regardless, the former embodiment does not negate the teachings of Kapur as discussed above simply because the optimization of radii was applied in an alternate embodiment that happens to be different from the claimed invention. Additionally, Kapur does not teach that the radii must have staggered dimensions and cannot be the same.
Applicant continues by arguing that Kapur paragraph [0106] provides considerations that are unrelated to the enhancement of a chemiluminescence signal and would lead to a modification in relation to the width of the channel rather than the length (remarks, p. 7-8).

Applicant again highlights that a 90% reduction in the L parameter of Mosayyebi would not be reasonably obvious (remarks, p. 8).
Applicant has not shown that there is a limit to the optimizations taught by Kapur in the absence of a showing of unexpected results (such as an affidavit, see MPEP §2145). This argument does not disqualify the teachings of Kapur nor does it place a limit upon Kapur’s optimization teachings.

Kamruzzaman in view of Kapur
	Applicant argues that the combination of Kamruzzaman and Kapur does not incite a person having ordinary skill in the art to replace the spiral geometry of Kamruzzaman with a serpentine geometry (remarks, p. 8).  
	Firstly, none of the prior art is relied upon to replace a spiral geometry. Second, Applicant has not defined, “serpentine,” in the specification nor in the claims as having a specific, differentiated geometry. The plain meaning of, “serpentine,” is given “of or resembling a serpent” (Merriam-Webster Dictionary). One could argue that a, “spiral,” is serpentine because serpents are known to coil in a spiral.

	
    PNG
    media_image3.png
    493
    826
    media_image3.png
    Greyscale

Figure 1: Kamruzzaman, p. 197

Applicant further argues i) that increasing the particle size of the metal additive of nanoparticles to 30 nm leads to a noticeable increase in the enhancement of the chemiluminescence, ii) silver nanoparticles induce stronger enhancement of chemiluminescence than gold nanoparticles, and silver nanospheres enhances luminol emission by a factor of up to 90 compared to gold nanoparticles, and iii) the strongest enhancement occurs in the second arm of the serpentine-shaped microchannel. 
In regards to argument i), while Applicant has pointed out that Kamruzzaman does teach away from a preferred embodiment wherein the average diameter of the metal nanoparticles is greater than 25 nm, Kamruzzaman is not a secondary reference being utilized for an optimization argument and merely demonstrates that performing a detection method using gold nanoparticles (AuNPs) wherein the average diameter is known in the art (25 or 38 nm) (Kamruzzaman, p. 198, column 1, section 3.1, paragraph 1). The claims are silent to the limitation of nanoparticles having a diameter of 30 nm. Claim 1 only specifies the average diameter of the noble metal nanoparticles as being greater than 25 nm. 
In regards to argument ii), Kamruzzaman recognizes silver noble metal nanoparticles are known in the art (p. 196, column 2, paragraph 1). Applicant’s findings of unappreciated properties of a prior art composition do not render the old composition patentably new (see MPEP §2112, Part I).
In regards to argument iii), the claims are silent on a “second arm” and as to where the strongest enhancement occurs and therefore is moot.

-7-Application No.: 16/312,821Filing Date: December 21, 2018Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        



/JENNIFER WECKER/Primary Examiner, Art Unit 1797